Case 2:15-cr-20319-RHC-MKM ECF No. 135 filed 10/30/20            PageID.1461     Page 1 of 8




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.                                                     Case No. 15-20319

 ZACHARY BURDETTE,

                 Defendant.
 ________________________________/

 OPINION AND ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE

        Defendant Zachary Burdette pleaded guilty to distribution of heroin and fentanyl

 with a death resulting, 21 U.S.C. § 841(b)(1)(C). (ECF No. 28, PageID.94.) On

 November 10, 2016, the court sentenced him to 120 months imprisonment. (ECF No.

 76, PageID.414.) His projected date of release is in March 2024. Find an Inmate,

 Federal Bureau of Prisons, https://www.bop.gov/mobile/find_inmate/byname.jsp (last

 visited Oct. 26, 2020).

        Defendant filed a “Motion to Reduce Sentence.” (ECF No. 127.) He argues the

 health risk of the Coronavirus Disease (“COVID-19”) justifies his immediate release.

 The government has filed a response and Defendant has replied. (ECF Nos. 130, 132-

 34.) The court has reviewed the record and does not find a hearing to be necessary.

 E.D. Mich. L.R. 7.1(f)(2). Defendant’s motion will be denied.

        A court may reduce a term of imprisonment if it determines “extraordinary and

 compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). The court

 must also weigh the sentencing factors provided under 18 U.S.C. § 3553(a) and
Case 2:15-cr-20319-RHC-MKM ECF No. 135 filed 10/30/20             PageID.1462     Page 2 of 8




 determine if a sentence reduction “is consistent with applicable policy statements issued

 by the Sentencing Commission.” Id.

        U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is

 the “applicable policy statement[]” with which courts must comply. 18 U.S.C. §

 3582(c)(1)(A). Section 1B1.13 of the Sentencing Guidelines explains that a defendant

 must “not [be] a danger to the safety of any other person or to the community” under 18

 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

 compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age

 of the Defendant,” “Family Circumstances,” and “Other Reasons.” U.S. Sentencing

 Guidelines Manual § 1B1.13. The category of “Other Reasons” requires a determination

 from the Director of the Bureau of Prisons (“BOP”) that “there exists in the defendant's

 case an extraordinary and compelling reason other than, or in combination with, the

 reasons” outlined in the other three categories. Id. § 1B1.13 cmt. n.1(D). The BOP has

 released Program Statement 5050.50 to guide its determination of extraordinary and

 compelling circumstances. 1 Federal Bureau of Prisons, U.S. Department of Justice,

 Program Statement 5050.50: Compassionate Release/Reduction in Sentence:

 Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (2019).




 1      After the passage of the First Step Act in 2018, district courts in the Sixth Circuit
 remain divided over whether only the BOP Director may determine if a defendant’s
 circumstances fall within the category of “Other Reasons.” Compare United States v.
 Bolze, --- F. Supp. 3d ----, 2020 WL 2521273, at *7 (E.D. Tenn. May 13, 2020) (quoting
 U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(D)) (“[O]nly the ‘Director of the
 Bureau of Prisons’ can determine that such ‘other reasons’ exist.”), with United States v.
 Young, 458 F. Supp. 3d 838, 845 (M.D. Tenn. 2020) (“[F]ederal judges are no longer
 constrained by the BOP Director’s determination of what constitutes extraordinary and
 compelling reasons for a sentence reduction.”).
                                              2
Case 2:15-cr-20319-RHC-MKM ECF No. 135 filed 10/30/20             PageID.1463     Page 3 of 8




        In all, a defendant seeking compassionate release must present “extraordinary

 and compelling” circumstances, must have § 3553(a)’s sentencing factors that weigh in

 his favor, must not be a threat to others as determined by § 3142(g), and must fit within

 one of the four categories in § 1B1.13 of the Sentencing Guidelines. 18 U.S.C. §

 3582(c)(1)(A); U.S. Sentencing Guidelines Manual § 1B1.13; see also United States v.

 Allen, 819 F. App’x 418, 419 (6th Cir. 2020).

        Defendant cites several medical conditions in support of his release. He claims

 he has hypertension, depression, Attention Deficit Disorder (“ADD”), low IQ, and poor

 vision. (ECF No. 127, PageID.1328.) Although not raised in his motion, the government

 points out that Defendant qualified as obese in early to mid 2018. He hovered around

 the borderline of obesity, holding a body mass index (“BMI”) of 30.9 and 31.6. (ECF No.

 130, PageID.1346; ECF No. 131, PageID.1368.) Obesity is classified as a BMI of 30 or

 above. Defining Adult Overweight and Obesity, Centers for Disease Control and

 Prevention, https://www.cdc.gov/obesity/adult/defining.html (last visited Oct. 26, 2020).

 However, the court is presented with no evidence of his recent weight and whether he is

 currently obese. The government states the BOP has not weighed Defendant since mid

 2018. (ECF No. 130, PageID.1346.)

        Before the court may consider a motion for compassionate release, Defendant

 must exhaust administrative remedies. United States v. Alam, 960 F.3d 831, 834 (6th

 Cir. 2020) (quotation removed) (“When properly invoked, mandatory claim-processing

 rules must be enforced.”). Under § 3582(c)(1)(A), an inmate may seek compassionate

 release himself only if he submits a request for compassionate release to his warden

 and he has “fully exhausted all administrative rights to appeal a failure of the [BOP] to


                                              3
Case 2:15-cr-20319-RHC-MKM ECF No. 135 filed 10/30/20               PageID.1464     Page 4 of 8




 bring a motion on [his] behalf or the lapse of 30 days from the receipt of such a request .

 . . whichever is earlier.”

        In order to fulfill the exhaustion requirement, Defendant’s request to the BOP

 must explain the basis for his release. Allowing a prisoner to present one description of

 his circumstances to the BOP and another to the court would undermine the statutory

 scheme of administrative exhaustion that Congress purposefully designed. It would

 prevent “the agency [from] address[ing] the issues [in the request] on the merits,” the

 purpose of exhaustion. Woodford v. Ngo, 548 U.S. 81, 90 (2006). BOP regulations state

 that a prisoner must present to the agency “[t]he extraordinary or compelling

 circumstances that the inmate believes warrant consideration.” 28 C.F.R. §

 571.61(a)(1). If the alleged “extraordinary or compelling circumstances” are not

 presented, id., the BOP has not had an opportunity to address them and the prisoner’s

 claim has not been fully exhausted. See Island Creek Coal Co. v. Bryan, 937 F.3d 738,

 746-47, 749 (6th Cir. 2019) (citing Woodford, 548 U.S. at 90-91) (recognizing issue

 exhaustion when statutes state “in more general terms . . . ‘administrative remedies

 [must be] exhausted’ . . . [and] an agency’s rules so require,” such as requirements that

 parties “indentify[] specific issues to be considered [by the agency]”); Sims v. Apfel, 530

 U.S. 103, 108 (2000) (finding that an agency regulation requires issue exhaustion when

 it states that an individual must “list the specific issues to be considered”).

        Defendant did not explain or recite his current justifications for release to the

 BOP. Hypertension, depression, ADD, low IQ, and poor vision are nowhere mentioned

 in the request sent to the BOP. (See ECF No. 130-2, PageID.1359.) Thus, Defendant

 has failed to exhaust administrative remedies.


                                               4
Case 2:15-cr-20319-RHC-MKM ECF No. 135 filed 10/30/20                  PageID.1465      Page 5 of 8




        Nonetheless, the court will address the merits of Defendant’s request, and finds

 that he does not qualify for compassionate release. Defendant admits he does not fall

 within the “Medical Condition of the Defendant” category in § 1B1.13 of the Sentencing

 Guidelines. (ECF No. 133, PageID.1439, Defendant’s Reply (“It’s clear that [Defendant]

 would not qualify for release . . . under [those] guidelines.”).) Defendant is not currently

 “suffering from a terminal illness.” U.S. Sentencing Guidelines Manual § 1B1.13 cmt.

 n.1(A)(i). Nor is he “suffering from a serious physical or medical condition . . . that

 substantially diminishes [his] ability . . . to provide self-care . . . and from which he . . . is

 not expected to recover.” Id. § 1B1.13 cmt. n.1(A)(ii). There is no indication that

 Defendant’s condition is deteriorating or that he is in a critical state, and he does not

 satisfy the Sentencing Commission’s policy statement. 18 U.S.C. § 3582(c)(1)(A); U.S.

 Sentencing Guidelines Manual § 1B1.13 cmt. n.1(A)(ii).

        Defendant’s circumstances are also not “extraordinary and compelling.” 18

 U.S.C. § 3582(c)(1)(A). “Extraordinary” is defined as “exceptional to a very marked

 extent.” Extraordinary, Webster’s Third International Dictionary, Unabridged (2020).

 “Compelling” is defined as “tending to convince or convert by or as if by forcefulness of

 evidence.” Compelling, Webster’s Third International Dictionary, Unabridged (2020). A

 court in this district has described the requirements of “extraordinary” in the context of

 compassionate release “as beyond what is usual, customary, regular, or common,” and

 a “‘compelling reason’ as one so great that irreparable harm or injustice would result if

 the relief is not granted.” United States v. Sapp, Case No. 14-20520, 2020 WL 515935,

 at *3 (E.D. Mich. Jan. 31, 2020) (Leitman, J.).




                                                 5
Case 2:15-cr-20319-RHC-MKM ECF No. 135 filed 10/30/20           PageID.1466      Page 6 of 8




       Defendant is a young, thirty-four-year-old man. (ECF No. 130, PageID.1345.) His

 essential hypertension is common and treatable. Hypertension affects “[n]early half of

 adults in the United States . . . or 45%.” Facts About Hypertension, Centers for Disease

 Control and Prevention, https://www.cdc.gov/bloodpressure/facts.htm (last visited Oct.

 26, 2020). With proper monitoring, the condition can be successfully treated and

 controlled. See High Blood Pressure (Hypertension), Mayo Clinic,

 https://www.mayoclinic.org/diseases-conditions/high-blood-pressure/diagnosis-

 treatment/drc-20373417 (last visited Oct. 26, 2020) (“Changing your lifestyle can go a

 long way toward controlling high blood pressure.”); Prevent and Manage High Blood

 Pressure, Centers for Disease Control and Prevention,

 https://www.cdc.gov/bloodpressure/prevent_manage.htm (last visited Oct. 26, 2020)

 (“Whatever your age, you can take steps each day to keep your blood pressure in a

 healthy range.”). While depression, ADD, low IQ, and poor vision are unfortunate

 conditions, like hypertension, they are not exceptional, extreme, or otherwise warrant

 Defendant’s immediate release. 18 U.S.C. § 3582(c)(1)(A).

        The outbreak of COVID-19 does not alter this analysis. Defendant is

 incarcerated at FCI Elkton. While the prison experienced a substantial outbreak of

 COVID-19 earlier in the year, the conditions there have improved substantially. FCI

 Elkton now has only one active case of COVID-19 among inmates and staff. COVID-19:

 Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited

 Oct. 26, 2020).

       The BOP has taken countermeasures to mitigate the spread of COVID-19. For

 instance, all newly arriving inmates are tested and placed in quarantine. BOP


                                             6
Case 2:15-cr-20319-RHC-MKM ECF No. 135 filed 10/30/20            PageID.1467     Page 7 of 8




 Implementing Modified Operations, Federal Bureau of Prisons,

 https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Oct. 26, 2020).

 Prisoners cannot leave quarantine until they test negative. Id. Symptomatic inmates are

 isolated, tested, and treated. Id.; Federal Bureau of Prisons, U.S. Department of Justice,

 Correcting Myths and Misinformation About BOP and COVID-19 (2020).

         While in prison, Defendant receives monitoring and treatment. (E.g., ECF No.

 131, PageID.1400 (notes of Defendant receiving a COVID-19 test in July 2020).) The

 court has few assurances as to Defendant’s access to quality healthcare if released.

 COVID-19 will remain a risk, and potentially a substantial one depending on

 Defendant’s chosen behaviors. See How to Protect Yourself & Others, Centers for

 Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/prevent-

 getting-sick/prevention.html (last visited Oct. 26, 2020) (detailing actions recommended

 to mitigate the risk of contracting COVID-19). This is significant given the dangerous

 activities Defendant consistently engaged in prior to incarceration. He had a serious

 drug abuse problem, (ECF No. 130, PageID.1352-53), and, in September 2015, he

 overdosed on heroin twice in two days, both while on bond. (Id., PageID.1341.) He then

 operated a vehicle heavily intoxicated and struck a parked car. (Id., PageID.1341-42;

 ECF No. 37, PageID.135.) His bond was revoked. (ECF No. 130, PageID.1341-42; ECF

 No. 37, PageID.135.) While in prison, Defendant is separated from this dangerous, if not

 life-threating, lifestyle.

         To release Defendant, the court would need to speculate as to whether

 Defendant will contract COVID-19 while at FCI Elkton, whether he will develop serious

 symptoms, and whether his heath, and access to quality healthcare, will improve upon


                                             7
Case 2:15-cr-20319-RHC-MKM ECF No. 135 filed 10/30/20                         PageID.1468      Page 8 of 8




 release. The court is not convinced the extraordinary remedy of compassionate release

 is warranted. Accordingly,

         IT IS ORDERED that Defendant’s “Motion to Reduce Sentence” (ECF No. 127) is

 DENIED.

                                                           s/Robert H. Cleland                         /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
 Dated: October 30, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, October 30, 2020, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                              /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\15-20319.BURDETTE.MotiontoReduceSentence.RMK.docx




                                                      8
